EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Theodore Shih, on January 8, 2020.  The application has been amended as follows.
Please do NOT enter the after final amendments filed on December 15, 2020.
Please amend claims 1 and 3-8 as follows:
(Currently Amended) A video streaming monitoring device for monitoring video data streaming from a camera to a distribution server, comprising:
a first thumbnail image acquisition unit that acquires a first thumbnail image from the camera;
a second thumbnail image acquisition unit that acquires one of a transcoded second thumbnail image and a non-transcoded second thumbnail image from the distribution server;
a thumbnail image selection unit that selects one of the first thumbnail image, the transcoded second thumbnail image, and the non-transcoded second thumbnail image as a thumbnail image that is displayed; 
a camera information acquisition unit that acquires from the camera, camera information including streaming execution information indicating whether the camera is streaming; and
a distribution server information acquisition unit that acquires from the distribution server, distribution server information including distribution execution information indicating whether the distribution server is distributing, 
wherein the thumbnail image selection unit refers to the streaming execution information and the distribution execution information to select: 
transcoded second thumbnail image 
non-transcoded second thumbnail image 


2.  (Cancelled) 

3.  (Currently Amended) The video data streaming monitoring device according to claim 1, wherein the ,[[;]] and
further comprising a distribution site controller that switches a site to which a video is distributed, based on the streaming information.

4.  (Currently Amended) A terminal device connected to a video data streaming monitoring device for monitoring video data streaming from a camera to a distribution server via a network, the terminal device comprising:
a synthesis unit that synthesizes, on a map, a thumbnail image of a video taken by a camera adjacent to a camera position on the map and attaches notification information to the thumbnail image for display, the notification information including a transmission quality of streaming from the camera to the distribution server or error information on the camera, wherein:
is transmitted from the distribution server when the camera is streaming and when the distribution server is distributing, 
the thumbnail image is not transcoded is transmitted from the distribution server when the camera is streaming and when the distribution server is not distributing, and 
the thumbnail image is transmitted from the camera when the camera is not streaming.
  
5. (Currently Amended) A video data streaming monitoring system comprising:
a video data streaming monitoring device for monitoring video data streaming from a camera to a distribution server; and 
a terminal device connected to the video data streaming monitoring device via a network, 
wherein the video data streaming monitoring device comprises:
a first thumbnail image acquisition unit that acquires a first thumbnail image from the camera;
a second thumbnail image acquisition unit that acquires one of a transcoded second thumbnail image and  a non-transcoded second thumbnail image from the distribution server;
a thumbnail image selection unit that selects one of the first thumbnail image, the transcoded second thumbnail image, and the non-transcoded second thumbnail image as a thumbnail image that is displayed; 
a camera information acquisition unit that acquires from the camera, camera information including streaming execution information indicating whether the camera is streaming; and
a distribution server information acquisition unit that acquires from the distribution server, distribution server information including distribution execution information indicating whether the distribution server is distributing, 
: 
the transcoded second thumbnail image 
non-transcoded second thumbnail image 
and
wherein the terminal device comprises:
a synthesis unit that synthesizes, on a map, the first thumbnail image, the transcoded second thumbnail image, or the non-transcoded second thumbnail image selected by the thumbnail image selection unit adjacent to a camera position on the map and attaches notification information to the first thumbnail image, the  transcoded second thumbnail image, or the non-transcoded second thumbnail image for display, the notification information including a transmission quality of streaming from the camera to the distribution server or error information on the camera.

6.  (Currently Amended) A video data streaming monitoring method for monitoring video data streaming from a camera to a distribution server, comprising:
acquiring from the camera, camera information including streaming execution information indicating whether the camera is streaming;
acquiring from the distribution server, distribution server information including distribution execution information indicating whether the distribution server is distributing; and 
: 
a transcoded second thumbnail image 
a non-transcoded second thumbnail image 


7. (Currently Amended) A non-transitory computer-readable medium having a video data streaming monitoring program for monitoring video data streaming from a camera to a distribution server that, in response to execution, causes a computer to perform operations comprising:
acquiring, by a first acquiring module from the camera, camera information including streaming execution information indicating whether the camera is streaming;
acquiring, by a second acquiring module from the distribution server, distribution server information including distribution execution information indicating whether the distribution server is distributing; and
	selecting, by a thumbnail image selection module that refers to the streaming execution information and the distribution execution information:[[,]] 
a transcoded second thumbnail image 
a non-transcoded second thumbnail image 


8.  (Currently Amended) A non-transitory computer-readable medium having a video data streaming monitoring program for monitoring video data streaming from a camera to a distribution server that, in response to execution, causes a computer to perform operations comprising:
synthesizing, by a display module on a map, a thumbnail image of a video taken by a camera adjacent to a camera position on the map and attaches notification information to the thumbnail image for display, the notification information including a transmission quality of streaming from the camera to the distribution server or error information on the camera, wherein:
the thumbnail image is transcoded and is transmitted from the distribution server when the camera is streaming and when the distribution server is distributing, 
the thumbnail image is not transcoded is transmitted from the distribution server when the camera is streaming and when the distribution server is not distributing, and 
the thumbnail image is transmitted from the camera when the camera is not streaming.








Reasons for Allowance
	Claims 1 and 3-8 are allowed for the reasons cited in the previous Office Action, which was mailed on October 16, 2020. 


Conclusion
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BTB/
1/11/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173